Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-4, 8, 10-20, 22, and 24-28 are pending in this Office Action

Response to Arguments

35 U.S.C. 112 Reiection:
Applicant's arguments to 112 rejection have been fully considered but they are deemed not persuasive. Identifying one or more field name or tags and fields values and corresponding Boolean relationships are not the same with extracting, from the character string of the first HTTP request, a first tag/value pair comprising a first field name and a first field value, a second tag/value pair comprising a second field name and a second field value, and a Boolean operator between the first field value and the second field name that specifies a Boolean relationship between the first tag/value pair and the second tag/value pair.

Prior Art Reiection:
 	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive. Please see new mapping and explain in below.

Claim Objections
Claims 1, 20, and 22 objected to because of the following informalities:  
Regarding to claims 4, and 11: 	The phrase "tag/value pair" should be – tag-value pair --. Appropriate correction is required. 

Claim Rejections - 35 use § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 20, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 20, 22 are amended to include the feature "extracting, from the character string of the first HTTP request, a first tag/value pair comprising a first field name and a first field value, a second tag/value pair comprising a second field name and a second field value, and a Boolean operator between the first field value and the second field name that specifies a Boolean relationship between the first tag/value pair and the second tag/value pair. Regarding paragraphs in specification (e.g. [0016]) a plurality of different tag/value pairs may be specified together with Boolean operators to specify resources matching any of the specified tag/value pairs (e.g., an OR operation. However, the specification does not show that extracting, from the character string of the first HTTP request, a first tag/value pair comprising a first field name and a first field value, a second tag/value pair comprising a second field name and a second field value, and a Boolean operator between the first field value and the second field name that specifies a Boolean relationship between the first tag/value pair and the second tag/value pair.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 11-12, 20, 22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over James (US20170262549), in view of Muddu (US20120254835).
Regarding to claim 1.    
James teaches A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
 	receiving a first Hypertext Transfer Protocol (HTTP) request comprising a character string that identifies a target resource using a target resource location, the first HTTP request configured to carry out a first operation (James , [0020] receive a request including … a universal resource locator ( URL) including a first portion indicating a resource. [0015] a resource string indicating the instance.[0008] ] a request including an HTTP method and a network resource locator identifying an operation e.g., a function, an action, etc. that is associated with an instance of a resource … the resource is associated with a collection of typed entries … the network resource locator includes a name of the collection and an index, or a key, for indentifying the instance of the resource. [0018] receiving the network resource locator includes receiving a parameter string in a uniform resource locator path, a query string, a header, a body of the request. [0070] invoking an HTTP request on a URL … a function string and/or an action string of a network resource locator. Note: name/string of resource is character string that identifies a target resource)
	extracting, from the character string of the first HTTP request, a first tag/value pair comprising a first field name and a first field value, (James [0043] URL 320 include … query string field-value pair 305. [0008] the network resource locator includes a name of the collection and an index, or a key, for indentifying the instance of the resource. [0015] a resource string indicating the instance. [0012] invoking, executing, etc. a function on the instance of the resource utilizing the HTTP method, e.g., GET, etc. not having a side effect on the instance, e.g., obtaining a state of the instance, reading the instance, copying the instance. Note: Get/obtaining/reading instance (instance comprises name and key – see [0008] above) is extracting a first tag/value pair), a second tag/value pair comprising a second field name and a second field value (See fig. 5 for GET the request 540. [0051] request 540 includes a first instance of first parameter reference 532 and a first instance of second parameter reference 534 specifying parameter usage within request 540, and a second instance of first parameter reference 532 and a second instance of second parameter reference 534 included in query string 545 specifying values to substitute into respective first instances of parameter references 532 and 534, e.g., in response to request 540 being processed.  [0017] the receiving the network resource locator includes receiving the function string being appended to another function string. [0019] displaying …  in response to receiving a query, e.g., requesting knowledge of available actions, functions. Note: Get/display the request comprising first instance and second instance wherein each instance includes name and key – see [0008] above) is extracting a first tag/value pair, a second tag/value pair that each comprises a field name and a field value)
identifying, in response to executing the first query a first resource in a first set of query results corresponding to the first query (James, [0037] execution … a network resource locator. ([0043] URL 320 include … query string field-value pair 220, query string field-value pair 305 …  query string field-value pair 305, can include the segment that identifies the resource); and
 	carrying out, on the first resource, the first operation specified in the first HTTP request (James, [0008] a request including an HTTP method and a network resource locator identifying an operation e.g., a function, an action, etc. that is associated with an instance of a resource. [0012] the invoking the operation includes invoking, executing, etc. an action on the instance of the resource. [0052] request 610 including an HTTP GET request … indicating an instance of a resource and/or a collection of resources … an output of the segment indicates the instance and/or the collection of resources)
James does not explicitly disclose Boolean operator between the first field value and the second field name.
 	Muddu teaches a Boolean operator between the first field value and the second field name that specifies a Boolean relationship between the first tag/value pair and the second tag/value pair ([0096] a code structure query can include query terms and operators. Query terms can be combinations of text, words, phrases, expressions, field-value expressions, field terms, value terms, character strings, or the like. A code structure query can include operators, including Boolean operators such as "AND," "OR," and "NOT," or other operators. Fig. 4, 420-430. [0036-0037] a code structure query can be sent … a list of code structure query results can be received”. [0062] The field identifier can be matched or identified as correspond with field terms of a code structure query (e.g include operators) during a search. [0066] the query service can use the query terms and operators to find corresponding annotation records. Note: receive code structure query results based on code structure query (include field-value expressions and operators (AND," "OR," between field-value expressions) – see [0096] above) is extract a first tag/value pair, a second tag/value pair, and a Boolean operator between the first field value and the second field name; Boolean (AND," "OR," between field-value expressions) is a Boolean relationship between the first tag/value pair and the second tag/value pair . See spec [0016] a plurality of different tag/value pairs may be specified together with Boolean operators to specify resources matching any of the specified tag/value pairs (e.g., an OR operation. Note: Muddu teaches the website can include operators rendered in a web browser ([0096] A code structure query can include operators, including Boolean operators.[0114] source code … rendered in a web browser) and can receive a http request ([0030] A code structure query 360 can be sent to and received by the code structure query service 340. See fig4, 420-430). Therefore Muddu teaches the http request comprises Boolean operators).
	defining a first query based on the first field name, the first field value, the second field name, the second field value, and the Boolean operator, wherein the first query comprises the Boolean relationship between the first tag/value pair and the second tag/value pair (Muddu, [0022] create a query with query terms and operators. [0096] a code structure query can include query terms and operators. Query terms can be combinations of text, words, phrases, expressions, field-value expressions, field terms, value terms, character strings, or the like. A code structure query can include operators, including Boolean operators such as "AND," "OR," and "NOT," or other operators)
	executing the first query to identify resources wherein the resources include one of [0052] create a code structure query. [0054] a user can select the code structure query result tab 760, and the window 810 with one or more code structure query results can be displayed):
(a)    when the Boolean operator is an “AND”: a first set of resources with both the first field value for a first field with the first field name AND the second field value for a second field with the second field name (Fig. 1 [0022] create a query with query terms and operators … query 160 can have query terms and operators such as the query "class:foo AND method:bar.". The user can input this exemplary code structure query into a search user interface to search for source code such as a class named foo that has a method bar. [0023] the code structure query service 140 can generate a list of query results that correspond to code elements that conform to the limitations of the user's query such as classes named foo with methods named bar. [0024] code structure query results 170 can be provided which can include links to source code. [0097] the field-value expression "class:server" has class as its field term and server as its value term): or
 (b)    when the Boolean operator is an “OR”: a second set of resources with at least one of: the first field value for the first field with the first field name OR the second field value for the second field with the second field name;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Muddu and apply them on the teachings of James to further implement Boolean operator between the first field value and the second field name.  One would be motivated to do so because in order to improve better system and method to provide Boolean operators act on the query terms to indicate limitations, constraints, or boundaries for the search (Muddu, [0107]).
Regarding to claim 11.    
The medium of Claim 1, wherein the first operation comprises applying a payload, comprised in the first HTTP request, to the first resource (James [0009] a return payload of one or more requested resource(s). [0049] a return payload of one or more requested resource(s))
Regarding to claim 12.    
The medium of Claim 1, the operations further comprising returning a value based on carrying out the first operation on the first resource (Jame, [0010] a return type for the operation. [0054] a return value of the operation)
Regarding to claim 20.    
[Rejection rationale for claim 1 is applicable].
Regarding to claim 22.    
[Rejection rationale for claim 1 is applicable].
Regarding to claim 24.
The media of Claim 8, wherein:
 	the second resource is a different resource from the first resource; and both the first resource and the second resource are accessed using a single API call in the first HTTP request (James, [0055] Open Data Protocol (OData) enables the creation of REST-based data services, which allow resources using Uniform Resource Identifiers (URIs) and defined in an abstract data model, to be published and edited by WWW, or Web, clients using HTTP messages).
Regarding to claim 25.
The media of Claim 24, wherein the first resource comprises a first resource type and the second resource comprises a second resource type different from the first resource type (James, [0055] Open Data Protocol (OData) enables the creation of REST-based data services, which allow resources using Uniform Resource Identifiers (URIs) and defined in an abstract data model, to be published and edited by WWW, or Web, clients using HTTP messages). [0056] As such, OData includes feeds, which are collections of typed entries. Each typed entry represents a structured record with a key that has a list of properties. [0069] the operation can be defined using one or more entity data model types)
Regarding to claim 26
The media of Claim 24, wherein the second resource is not a sub-resource of the first resource (James, [0004] performing create, read, update, and delete (CRUD) operations, e.g., POST, GET, PUT/PATCH, DELETE, etc. on resource(s.  [0055] Open Data Protocol (OData) enables the creation of REST-based data services, which allow resources using Uniform Resource Identifiers (URIs) and defined in an abstract data model, to be published and edited by WWW, or Web, clients using HTTP messages). [0056] As such, OData includes feeds, which are collections of typed entries. Each typed entry represents a structured record with a key that has a list of properties. [0069] the operation can be defined using one or more entity data model types)
Regarding to claim 27
The media of Claim 1, wherein the HTTP request comprises an HTTP method (James [0008] a request including an HTTP method).
Regarding to claim 28
The media of Claim 27, wherein the HTTP method comprises at least one of a get operation, a post operation, a delete operation, a put operation, and a head operation (James [0008] a request including an HTTP method. [0012] invoking, executing, etc. an action on the instance of the resource (e.g POST) … invoking, executing, etc. a function on the instance of the resource (e.g., GET, etc))
Claims 2-4, 8, 10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over James (US20170262549), in view of Muddu (US20120254835), further in view of Baldwin (US20090193393).
Regarding to claim 2.    
James-Muddu teaches The medium of Claim 1
James-Muddu does not explicitly disclose the operations further comprising transforming the first operation.
Baldwin teaches the operations further comprising transforming the first operation (Baldwin, [0031] When HTTP Form engine 310 converts the resource into Form 330. Each parameter 324 can be provided a unique form field 332)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement the operations further comprising transforming the first operation.  One would be motivated to do so because in order to improve better system and method to provide converts the resource (Baldwin, [0031]).
Regarding to claim 3.    
The medium of Claim 2, wherein transforming the first operation is performed before the first operation is carried out on the first resource (Baldwin [0032] define what capacities are to be provided in form 330 … updated, added to, and deleted, execution buttons 336 for these REST methods can be included in form 330)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement the operations further comprising transforming the first operation.  One would be motivated to do so because in order to improve better system and method to provide converts the resource (Baldwin, [0031]).
Regarding to claim 4.    
The medium of Claim 2, wherein:
transforming the first operation comprises transforming a name of an instruction to a name of a new instruction (Baldwin [0031] When HTTP Form engine 310 converts the resource into Form 330. Each parameter 324 can be provided a unique form field 332. [0032] define what capacities are to be provided in form 330 … updated, added to, and deleted, execution buttons 336 for these REST methods can be included in form 330), and
carrying out the first operation specified in the request comprises executing the new instruction (Baldwin [0032] define what capacities are to be provided in form 330 … updated, added to, and deleted, execution buttons 336 for these REST methods can be included in form 330.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement the operations further comprising transforming the first operation.  One would be motivated to do so because in order to improve better system and method to provide converts the resource (Baldwin, [0031]).
Regarding to claim 8.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose identifying a second resource in the first set of query results corresponding to the first query.
Baldwin teaches the operations further comprising:
identifying a second resource in the first set of query results corresponding to the first query (Baldwin [0007] develop a REST client to interface with a set of one or more REST resources [0023] REST primitive commands (e.g., GET, POST, PUT, and DELETE) but can be designed to only respond to a subset of these commands. [0032] query-able … "execute" button or a "query" button); and
carrying out, on the second resource, the first operation specified in the request (Baldwin ([0007] develop a REST client to interface with a set of one or more REST resources. [0010] A request for an interface to remotely interact with the REST resource can be received. [0032] query-able … "execute" button or a "query" button).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement identifying a second resource in the first set of query results corresponding to the first query and carrying out, on the second resource, the first operation specified in the request.  One would be motivated to do so because in order to improve better system and method to query commands (Baldwin, [0023][0032]).
Regarding to claim 10.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein extracting a first field name and a first field value recited in the first HTTP request comprises determining that the HTTP request comprises a field separator token that separates the first field name from the first field value
Baldwin teaches wherein extracting a first field name and a first field value recited in the first HTTP request comprises determining that the HTTP request comprises a field separator token that separates the first field name from the first field value (Baldwin, fig. 3. [0031] the value input elements 334 … labeled (see fig. 3 for label P1, P2, P3, P4).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein extracting a first field name and a first field value recited in the first HTTP request comprises determining that the HTTP request comprises a field separator token that separates the first field name from the first field value.  One would be motivated to do so because in order to improve better system and method to separates the first field name from the first field value (Baldwin, [0031]).
Regarding to claim 13.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the first HTTP request is a stateless request
Baldwin teaches wherein the first HTTP request is a stateless request (Baldwin, [0024] implement a more constrained version of REST … include a statelessness constraint … Statelessness signifies that servers keep no state on the client's behalf).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the first HTTP request is a stateless request.  One would be motivated to do so because in order to improve better system and method to include a statelessness constraint (Baldwin, [0024]).
Regarding to claim 14.    
James-Muddu teaches The medium of Claim 13, 
James-Muddu does not explicitly disclose wherein the stateless request is an HTTP request wherein no state is kept from request to request.
Baldwin teaches wherein the stateless request is an HTTP request wherein no state is kept from request to request (Baldwin, [0024] implement a more constrained version of REST … include a statelessness constraint … Statelessness signifies that servers keep no state on the client's behalf).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the stateless request is an HTTP request wherein no state is kept from request to request.  One would be motivated to do so because in order to improve better system and method include a statelessness constraint, Statelessness signifies that servers keep no state on the client's behalf (Baldwin, [0024]).
Regarding to claim 15.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the HTTP request includes a representational state transfer (REST) request.
Baldwin teaches wherein the HTTP request includes a representational state transfer (REST) request (Baldwin, [0004] Representational State Transfer (REST) services. Each of the rest services is a URL addressed resource. Users can query these exposed resources through HTTP methods).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the HTTP request includes a representational state transfer (REST) request.  One would be motivated to do so because in order to improve better system and method include REST (Baldwin, [0004]).
Regarding to claim 16.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the HTTP request is a secure HTTP (HTTPS) request.
Baldwin teaches wherein the HTTP request is a secure HTTP (HTTPS) request (Baldwin, [0004] Representational State Transfer (REST) services. Each of the rest services is a URL addressed resource. Users can query these exposed resources through HTTP methods. [0033] A configuration engine 312 of the generator 300 can permit an authorized user to specify generation rules/preferences).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the HTTP request is a secure HTTP (HTTPS) request.  One would be motivated to do so because in order to improve better system and method to include A configuration engine of the generator 300 can permit an authorized user to specify generation rules/preferences (Baldwin, [0033]).
Regarding to claim 17.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the first field name and the first field value are within a Uniform Resource Identifier (URI) within the HTTP request
Baldwin teaches wherein the first field name and the first field value are within a Uniform Resource Identifier (URI) within the HTTP request (Baldwin, [0004] Representational State Transfer (REST) services. Each of the rest services is a URL addressed resource. Users can query these exposed resources through HTTP methods. [0038] a REST resource 432 labeled Operation1 can have fields for a name 434, a value 436)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the first field name and the first field value are within a Uniform Resource Identifier (URI) within the HTTP request.  One would be motivated to do so because in order to improve better system and method to include a REST resource labeled Operation can have fields for a name, a value (Baldwin, [0038]).
Regarding to claim 18.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the first field name and the first field value are subsequent to a URI within the HTTP request
Baldwin teaches wherein the first field name and the first field value are subsequent to a URI within the HTTP request ([0005] The URL 110 includes a base URI portion 112 and a query portion 114. The query portion 114 can specify values 118 for parameters. The URI portion 112 identifies the REST resource. [0038] a REST resource 432 labeled Operation1 can have fields for a name 434, a value 436)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the first field name and the first field value are subsequent to a URI within the HTTP request.  One would be motivated to do so because in order to improve better system and method to include a REST resource labeled Operation can have fields for a name, a value (Baldwin, [0038]).
Regarding to claim 19.    
James-Muddu teaches The medium of Claim 1, 
James-Muddu does not explicitly disclose wherein the first field name and the first field value are at an end of the HTTP request
Baldwin teaches wherein the first field name and the first field value are at an end of the HTTP request (Baldwin [0023] REST primitive commands (e.g., GET, POST, PUT, and DELETE).  [0038] a REST resource 432 labeled Operation1 can have fields for a name 434, a value 436. [0032 query-able … "execute" button or a "query" button)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Baldwin and apply them on the teachings of James-Muddu to further implement wherein the first field name and the first field value are at an end of the HTTP request.  One would be motivated to do so because in order to improve better system and method to include REST primitive commands (Baldwin, [0023]).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over James (US20170262549), in view of Muddu (US20120254835), further in view of Guo (US7158990)
Regarding to claim 9.    
James-Muddu teaches The medium of Claim 1, the operations further comprising:
 	receiving a second HTTP request to carry out a second operation [0010] A request for an interface to remotely interact with the REST resource can be received. [0023] REST primitive commands (e.g., GET, POST, PUT, and DELETE) but can be designed to only respond to a subset of these commands. [0032] query-able … "execute" button or a "query" button;
 	extracting a second field name and a second field value recited in the second HTTP request (Fig. 3 “GET”. [0004] Users can query these exposed resources through HTTP methods, such as GET and POST. [0023] queries (e.g., GET) that produce displayable results. [0038] a REST resource 432 labeled Operation1 can have fields for a name 434, a value 436. Fig.4-5. [0037] findEmployee service … produces the output shown in results 514;
 	defining a second query defined based on the second field name and the second field value (Baldwin,  fig. 3. [0031] define what values are possible for associated fields 332, … Different data types, defined by attributes 326 can have data type constrained input elements 334. [0032] attributes 322 can also define what capacities are to be provided in form 330 … query-able … "execute" button or a "query" button. [0038] a REST resource 432 labeled Operation1 can have fields for a name 434, a value 436;
 	executing the second query to identify any resources with the second field value for a second field with the second field name (Baldwin,  fig. 3. [0031] define what values are possible for associated fields 332, which permits the value input elements 334 to be tailored [0032] attributes 322 can also define what capacities are to be provided in form 330 … query-able … "execute" button or a "query" button);
James-Muddu does not explicitly disclose determining that no resource has the second field value for any field with the second field name
 	Guo teaches determining that no resource has the second field value for any field with the second field name ((160) The valueof expression evaluates to the runtime value of the field as determined by the format handler. If the value is not defined (there is no field corresponding to the DFD data item to which the tag belongs and no value attribute), an unrecoverable error will be thrown. [158] integer, string and conditional expression are allowed in DFD);
 	presenting an error in response to determining that no resource has the second field value for any field with the second field name ((160) The valueof expression evaluates to the runtime value of the field as determined by the format handler. If the value is not defined (there is no field corresponding to the DFD data item to which the tag belongs and no value attribute), an unrecoverable error will be thrown. [158] integer, string and conditional expression are allowed in DFD).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Guo and apply them on the teachings of James-Baldwin to further implement presenting an error in response to determining that no resource has the second field value for any field with the second field name.  One would be motivated to do so because in order to improve better system and method to provide if the value is not defined (there is no field corresponding to the DFD data item to which the tag belongs and no value attribute), an unrecoverable error will be thrown (Guo, (160)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN VAN DOAN whose telephone number is (571)272-4317.  The examiner can normally be reached on M-F: 8:00am-5-00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEN V DOAN/           Examiner, Art Unit 2449                                                                                                                                                                                             
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449